DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 08 December 2020.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng et al. (US 9,847,378) (hereinafter, “Sheng”).
Re: independent claims 1 and 10, Sheng discloses in figs. 3A-3E a RRAM and a method of manufacturing a RRAM, comprising: 2a substrate (col 3 ll. 37-38); 3an interlayer dielectric layer (16) formed on the substrate; 4a first bottom contact structure (12) and a second bottom contact structure (12’) formed 5in the interlayer dielectric layer, wherein a top surface of the first bottom contact 6structure, a top surface of the second bottom contact structure, and a top surface of the 7interlayer dielectric layer are coplanar (fig. 3A); 8a first memory cell (32’) formed on the first bottom contact structure (12), wherein the 9first memory cell comprises a first bottom electrode layer (36), and the first bottom 10electrode layer comprises a first conductive region (36), and wherein a pattern in which the 11first conductive region is vertically projected on the first bottom contact structure is a 12first projection pattern (36); and 13a second memory cell (32’) formed on the second bottom contact structure (12’), wherein 14the second memory cell comprises a second bottom electrode layer (36), and the second 15bottom electrode layer comprises a second conductive region (36), wherein a pattern in 16which the second conductive region is vertically projected on the second bottom 17contact structure is a second projection pattern (36), and wherein the second projection 18pattern is different from the first projection pattern.

Re: claim 7, Sheng discloses in figs. 3A-3E the RRAM as claimed in claim 1, wherein the first memory cell further 2comprises: 3an oxygen ion diffusion barrier layer (20) formed on the first bottom electrode 4layer (36); 5a resistance switching layer (26) formed on the oxygen ion diffusion barrier layer (20); 6and 7a top electrode layer (30) formed on the resistance switching layer (26).
Re: claim 11, Sheng discloses in figs. 3A-3E the method for manufacturing the RRAM as claimed in claim 10, wherein 2forming the first memory cell and the second memory cell comprises: 3forming a patterned bottom electrode layer (36) on the substrate; 4forming a diffusion barrier material (20) on the patterned bottom electrode layer; 5forming a resistance switching material (26) on the diffusion barrier material (20); 6forming a top electrode material (30) on the resistance switching material (26); and 7patterning the top electrode material, the resistance switching material, the diffusion barrier material, and the patterned bottom electrode layer (figs. 3A-3E), so that the first 27Client's Docket No.: 108-048TT's Docket No.: 0492-A26752-USF/Rock/Dean9memory cell is formed on the first bottom contact structure (12), and the second memory 10cell is formed on the second bottom contact structure (12’).

Allowable Subject Matter
Claims 2-6, 8-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/12/2022